        Case 1:19-cv-04074-VEC Document 104 Filed 05/08/20 Page 1 of 3




                      MEMO ENDORSED

                                                    May 8, 2020
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
Via ECF                                                                DATE FILED: 5/8/2020
The Honorable Valerie E. Caproni
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

             Re:      Grablis v. OneCoin Ltd. et al., No. 1:19-cv-4074 (VEC)

Dear Judge Caproni:

        This firm represents defendant Mark Scott in the above-captioned action. We
write, together with counsel for Defendants Konstantin Ignatov, David Pike, and Nicole
J. Huesmann (collectively, “Defendants”), and with counsel for Plaintiffs Donald
Berdeaux and Christine Grablis (“Plaintiffs” and, together with Defendants, the
“Parties”), in accordance with the Court’s May 1, 2020 Order (ECF No. 102), to propose
a briefing schedule for Defendants’ anticipated motions to dismiss the Amended
Complaint in the above-referenced action.

      The Parties jointly propose the following schedule: Defendants’ deadline to
answer or move is Thursday, June 25, 2020. Plaintiffs’ opposition papers are due by
        Case 1:19-cv-04074-VEC Document 104 Filed 05/08/20 Page 2 of 3



Hon. Valerie E. Caproni
Page 2

Wednesday, August 12, 2020. Defendants’ replies, if any, must be filed by Wednesday,
September 2, 2020.

       The Parties thank the Court in advance for its consideration of this request.

                                                 Respectfully submitted,

                                                 MINTZ & GOLD LLP

                                                  s/ Timothy J. Quill, Jr.
                                                 Steven G. Mintz
                                                 Kevin M. Brown
                                                 Timothy J. Quill, Jr.
                                                 600 Third Avenue, 25th Floor
                                                 New York, New York 10016
                                                 (212) 696-4848
                                                 mintz@mintzandgold.com
                                                 brown@mintzandgold.com
                                                 quill@mintzandgold.com
                                                 Attorneys for Defendant Mark Scott

                                                 HAMILTON, MILLER
                                                 & BIRTHISEL, LLP

                                                 s/ Bradley A. Silverman
                                                 Bradley A. Silverman
                                                 150 Southeast Second Avenue, Suite 1200
                                                 Miami, Florida 33131
                                                 Telephone: (305) 379-3686
                                                 Facsimile: (305) 379-3690
                                                 bsilverman@hamiltonmillerlaw.com
                                                 Attorneys for Defendant, Nicole J.
                                                 Huesmann

                                                 RASKIN & RASKIN, P.A.

                                                 s/ Martin R. Raskin
                                                 Martin R. Raskin
                                                 201 Alhambra Circle, Suite 1050
                                                 Coral Gables, FL 33134
                                                 Tel.: (305) 444-3400
                                                 Fax: 305-285-5124
                                                 Email: mraskin@raskinlaw.com
                                                 Attorneys for Defendant David Pike
        Case 1:19-cv-04074-VEC Document 104 Filed 05/08/20 Page 3 of 3



Hon. Valerie E. Caproni
Page 3

                                          LAW OFFICES OF JEFFREY
                                          LICHTMAN

                                          s/ Jeffrey B. Einhorn
                                          Jeffrey B. Einhorn
                                          11 E. 44th Street, Ste. 501
                                          New York, NY 10017
                                          Tel.: (212)-581-1001
                                          Fax: (212)-581-4999
                                          Email: einhorn@jeffreylichtman.com
                                          Attorneys for Defendant Konstantin Ignatov

                                          LEVI & KORSINSKY, LLP

                                          s/ Adam M. Apton
                                          Adam M. Apton
                                          1101 30th Street NW, Suite 115
                                          Washington, DC 20007
                                          (202) 524-4290
                                          aapton@zlk.com
                                          Attorneys for Plaintiffs

Cc: Counsel of record (via ECF)

                                  The parties' proposed briefing schedule is ADOPTED.
                                  SO ORDERED.


                                                           5/8/2020
                                  HON. VALERIE CAPRONI
                                  UNITED STATES DISTRICT JUDGE
